Citation Nr: 0008464	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  96-33 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes on schedular and extraschedular bases.


REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services, Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran served on active duty from August 1971 to 
February 1975.  

The current appeal arose from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The RO, in pertinent part, denied 
entitlement to a permanent and total disability rating for 
pension purposes including on an extraschedular basis.

In January 1998 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative action.

In July 1999 the RO affirmed the denial of entitlement to a 
permanent and total disability rating for pension purposes on 
schedular and extraschedular purposes.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The veteran without good cause failed to report for scheduled 
VA medical examinations associated with his claim for a 
permanent and total disability rating for pension purposes on 
schedular and extraschedular bases.


CONCLUSION OF LAW

The veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes on schedular and 
extraschedular bases is denied as a matter of law.  38 C.F.R. 
§ 3.655 (1999). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA clinical records for April-May 1995 show hospitalization 
for polysubstance abuse.  The veteran had previously worked 
as an auto mechanic but had not gainful worked for several 
years.  He also had a history of a left elbow spur, left 
maxillary sinusitis, some signs of possible prostatic changes 
and history of some changes on an electrocardiogram without 
current abnormal findings.  His Global Assessment of 
Functioning (GAF) score was 40.  He had received some 
treatment at a shelter.  On discharge his prognosis for 
continued sobriety and remaining chemically free was felt to 
be extremely poor.

On VA examination in October 1995 the 43 year old veteran 
reported some numbness and pain in his left upper extremity 
which he said had been recently diagnosed as carpal tunnel 
syndrome.  He had also had a vague history of ear and eye 
infections.  He stated that his regular (regular if possible) 
use of cocaine gave him strength and helped the pain.  It was 
felt that he probably had a personality disorder.

An otherwise unexplained notation was made on a copy of a VA 
clinical statement dated in November 1995, in unidentified 
handwriting, showing that the veteran had had a grand mal 
seizure on February 1, 1996; and that he had constant pain 
which caused bad attitudes and appearance.

An attempt to obtain clarification of the above notation on 
remand was unproductive.


Private treatment records were received showing that in 1997, 
the veteran's father had died in March and he was not 
notified until July, and he had had trouble getting over 
this.  His grandmother died in October 1997.  It was noted 
that he was living in a common law relationship which had its 
ups and downs, and that he tried to take Valium to decrease 
his anxiety where otherwise he could be angry and throw 
things.

The veteran without reasons given failed to report for VA 
examinations scheduled in January and February 1999, and 
twice in June 1999.

Criteria

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. 
§ 3.655(a)(b) (1999).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. Id.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be based on the evidence of record.  Id.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation.  Proceedings before VA are 
ex parte in nature, and it is the obligation of VA to assist 
a claimant in developing the facts pertinent to the claim and 
to render a decision that grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).  

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a VA examination 
will be authorized.  This paragraph applies to original and 
reopened claims as well as claims for increase submitted by a 
veteran, surviving spouse, parent, or child.  Individuals for 
whom an examination has been scheduled are required to report 
for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination...

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect. 
Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such reexaminations.  
Paragraphs (b) and (c) of this section provide general 
guidelines for requesting reexaminations, but shall not be 
construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the VA, and precedent 
opinions of the General Counsel of VA. The Board is not bound 
by Department manuals, circulars, or similar administrative 
issues.  38 C.F.R. § 19.5.

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations. The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.

(b) Exceptional cases (2) Pension. Where the evidence of 
record establishes that an applicant for pension who is 
basically eligible fails to meet the disability requirements 
based on the percentage standards of the rating schedule but 
is found to be unemployable by reason of his or her 
disability (ies), age, occupational background and other 
related factors, the following are authorized to approve on 
an extra-schedular basis a permanent and total disability 
rating for pension purposes: the Adjudication Officer; or 
where regular schedular standards are met as of the date of 
the rating decision, the rating board.  38 C.F.R. § 3.321.

Permanent total disability ratings for pension purposes are 
authorized for disabling conditions not the result of the 
veteran's own willful misconduct whether or not they are 
service connected. (b) Criteria. In addition to the criteria 
for determining total disability and permanency of total 
disability contained in Sec. 3.340, there are certain special 
considerations which apply in pension cases but which are 
inapplicable in the case herein concerned. 

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability. Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation; 

Provided, That permanent total disability shall be taken to 
exist when the impairment is reasonably certain to continue 
throughout the life of the disabled person. The following 
will be considered to be permanent total disability: the 
permanent loss of the use of both hands, or of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden. Other 
total disability ratings are scheduled in the various bodily 
systems of this schedule.  38 C.F.R. § 4.15.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of Sec. 4.16 is a requisite. When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  In 
making such determinations, the following guidelines will be 
used:

(a) Marginal employment, for example, as a self-employed 
farmer or other person, while employed in his or her own 
business, or at odd jobs or while employed at less than half 
the usual remuneration will not be considered incompatible 
with a determination of unemployability, if the restriction, 
as to securing or retaining better employment, is due to 
disability.

(b) Claims of all veterans who fail to meet the percentage 
standards but who meet the basic entitlement criteria and are 
unemployable, will be referred by the rating board to the 
Adjudication Officer under Sec. 3.321(b)(2) of this chapter.  
38 C.F.R. § 4.17.



A permanent and total disability rating under the provisions 
of Secs. 4.15, 4.16 and 4.17 will not be precluded by reason 
of the coexistence of misconduct disability when:  (a) A 
veteran, regardless of employment status, also has innocently 
acquired 100 percent disability, or (b) Where unemployable, 
the veteran has other disabilities innocently acquired which 
meet the percentage requirements of Secs. 4.16 and 4.17 and 
would render, in the judgment of the rating agency, the 
average person unable to secure or follow a substantially 
gainful occupation.  38 C.F.R. § 4.17a.

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability. 
Where unemployability for pension previously has been 
established on the basis of combined service-connected and 
nonservice-connected disabilities and the service-connected 
disability or disabilities have increased in severity, Sec. 
4.16 is for consideration.  38 C.F.R. § 4.18.

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. § 4.19.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty" to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S. Ct. 1, 6, 71 L.Ed. 131 (1926)).  Notification for 
VA purposes is a written notice sent to the claimant's last 
address of record.  38 C.F.R. § 3.1(q).

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).



In order for a disability pension claim to be well grounded, 
there must be (1) honorable active military service for 90 
days or more with at least 1 day being during a period of war 
(or discharge or release from service during a period of war 
for a service-connected disability); (2) evidence of income 
which does not exceed the statutory limit; and (3) evidence 
of total and permanent disability productive of 
unemployability.  Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).  See also, VA Veterans Benefits Administration (VBA) 
Letter 20-99-60 and attachments, August 30, 1999, "Claims 
That Are Not Well-Grounded"; and VBA Fast Letter 98-89, 
September 9, 1999, "Re: Morton v. West, 12 Vet. App. 477 
(1999)".

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).  

In fact, the Court has further recently held that VA is 
precluded from further developing the evidence absent a well-
grounded claim.  See Morton v. West, op. cit. 


Nonservice-connected pension is payable to any veteran who 
served at least 90 days during a period of war who is 
permanently and totally disabled from a nonservice-connected 
disability that is not the result of his own misconduct. 38 
U.S.C.A. § 1521. 

A veteran is considered to be permanently and totally 
disabled if he is suffering from a disability or combination 
of disabilities that are sufficient to prevent the average 
person from following a substantially gainful occupation that 
is reasonably certain to continue throughout his life, or if 
he is in fact unemployable as a result of disability or 
disabilities that are reasonably certain to continue 
throughout his life. 38 U.S.C.A. § 1502.

The statutory framework creates both an objective standard 
and a subjective standard for determining if a veteran is 
permanently and totally disabled.  Talley v. Derwinski, 2 
Vet. App. 282 (1992).

In determining total disability ratings, consideration is 
given to whether the veteran has a disability or disabilities 
which are sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. §§ 3.340, 4.15.

In order to be considered permanently and totally disabled 
under this objective standard, if the veteran has only one 
disability, it must be evaluated at 60 percent or more. 38 
C.F.R. §§ 4.16, 4.17.  

If he has two or more disabilities, one disability must be 
evaluated at 40 percent or more and he must have additional 
disabilities to bring the total evaluation to 70 percent or 
more. 38 C.F.R. § 4.16 (a) (1999).  If this objective 
standard is met, pension is established.  Talley v. 
Derwinski, supra.


The percentage ratings set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), codified in 38 C.F.R. 
§ Part 4, represent as far as can practicably be determined 
the average impairment in earning capacity resulting from 
disease and injuries and their residuals.  Total disability 
evaluations are authorized for any disability or combination 
of disabilities for which the Rating Schedule prescribes a 
100 percent evaluation, or if the requirements of 38 C.F.R. § 
4.17 are met.  38 C.F.R. § 3.340 (a) (1999).

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  38 C.F.R. § 3.340 (b) 
(1999).  Disease and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the disabled person may be considered in determining 
permanence.

If the objective standard is not met because the veteran 
fails to meet the percentage requirements outlined above, 
consideration must be given to whether the veteran is 
unemployable by reason of his disability, age, occupational 
background, and other related factors. 38 C.F.R. §§ 3.321 
(b)(2), 4.17 (b) (1999).

Full consideration must also be given to such factors as 
unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effect of combination of disabilities. 38 C.F.R. § 4.15 
(1999).

If the veteran is found to be unemployable based upon these 
individualized factors, a permanent and total disability 
evaluation on an extraschedular basis is warranted. 38 C.F.R. 
§ 3.321(b)(2) (1999).


The statutory criteria for income/worth limitations for 
nonservice-connected pension benefits are set forth in detail 
pursuant to 38 U.S.C.A. §§ 1315, 1503, 1521, 1522, 5312, 
(with footnote 1 to § 1521 giving current, December 1, 1996, 
examples) (West 1991) and comparable sections of 38 C.F.R. 
(1999); and in detailed directives contained in VA Benefits 
Manual M21-1, Part IV, Subchapters §§ 16.01 et seq. with 
Appendices.

A determination with regard to entitlement to benefits based 
on medical evidence must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  But lay persons are not competent to render 
testimony concerning medical causation.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1994).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The Board has reviewed the record in light of Stegall v. 
West, 11 Vet. App. 268 (1998).  In view of the recent legal 
precedent in Stegall as applied to the facts of this appeal, 
and other applicable legal precedent discussed below, it is 
the opinion of the Board that the case should not again be 
remanded for the actions requested by the Board in its 
January 1998 remand.  The Board has not overlooked the basic 
regulatory criteria for entitlement to nonservice-connected 
disability pension benefits recited above.  However, the 
determinative factor in the decision to deny the claim does 
not rest upon the merits.  Rather, the seemingly unexplained 
failure of the veteran to cooperate in the development of the 
claim make an informed determination of the claim on the 
merits impossible.  The Board is also bound by the 
regulations that require the claim be denied in such 
circumstances.  As such, consideration of whether the claim 
is well grounded is not for application in view of the nature 
of the denial of this claim as will be explained further 
below.

The Board's development of the claim was designed to insure 
that the record was adequate for an informed determination.  
38 C.F.R. §§ 3.326, 3.327.  The evidence initially presented 
to the Board was not comprehensive and the VA examination of 
record did not appear to account for all potentially 
disabling disorders.  Nor did the examination of record 
appear to show totally disabling disorders no matter how 
diagnosed.



The RO, as directed in the Board remand, sent the veteran a 
development letter, requesting that he identify any sources 
of treatment for his disabilities for the purpose of making 
an informed determination of his claim.  He did not respond 
to this RO correspondence and the letter to him requesting 
such information was never returned as undeliverable.  
Although initially briefly the RO did not have the veteran's 
current address, correspondence notifying the veteran of the 
scheduling of VA examinations was not ultimately returned as 
undeliverable and he failed without cause to report for 
scheduled examinations.  His representative has been silent 
in this regard.

The provisions of 38 C.F.R. § 3.655 applicable to the 
veteran's original pension claim require that his claim be 
denied rather than being decided on the evidence of record.  
The distinction between treatment of initial compensation 
claims and other claims such as the veteran's pension claim 
is clear in the regulation.

The record here contains the essential information for the 
factual determination of whether there was good cause for the 
veteran's failure to report for VA examinations.  Although 
arguably distinguishable from the situation in Engelke v. 
Gober, 10 Vet. App. 396, 399 (1997), the facts of this case 
appear similar enough and do not justify additional 
development.  For example, there is no conclusive evidence to 
suggest that the veteran's whereabouts are unknown or that he 
cannot be reached at his address of record from which his 
most recent RO correspondence has not been returned as 
undeliverable.  On the contrary, a valid address where the 
veteran can be reached is of record, even though the veteran 
has been on occasion reported as homeless.  The record is 
clear in showing that neither the veteran nor his 
representative have been forthcoming to explain the reason 
for the veteran's failure to report for scheduled VA 
examinations.



The Board is satisfied that the veteran has without good 
cause failed to report for scheduled VA examinations.  
38 C.F.R. § 3.655.  Therefore, the Board finds that the 
veteran's claim for a permanent and total disability rating 
for pension purposes on both schedular and extraschedular 
bases must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes on schedular and extraschedular bases is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

- 2 -



- 1 -


